IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                Fifth Circuit
             ______________________          FILED
                                                        March 6, 2007
                    No. 06-30095
               ______________________               Charles R. Fulbruge III
                                                            Clerk
PETRO-HUNT, L.L.C.; HUNT PETROLEUM CORPORATION;
        and KINGFISHER RESOURCES, INC.,

                                  Plaintiffs-Appellants,

                          versus

              UNITED STATES OF AMERICA,
 ASPECT RESOURCES, L.L.C.; BAYOU PETROLEUM CO.;
      FIRST TEXAS HYDROCARBONS, INC.; OSCAR C.
  FORLAND; GULF COAST OIL & GAS CO.; JUSTISS OIL
     CO. INC.; MB EXPLORATION, L.L.C; NORTHSTAR
ENERGY, L.L.C.;PALMER PETROLEUM, INC.; HOWELL R.
   SPEAR; JOHN P. STRANG; OCEAN ENERGY RESOURCES
    INC., formerly known as UMC Petroleum Corp.;
   WHELESS T.D.L. EXPLORATION CO., L.L.C.; DEVON
  S.F.S. OPERATING INC., formerly known as Santa
    Fe Snyder Corp.; J. BRADLEY JEFFREYS; ENERGY
             ARROW EXPLORATION L.L.C.,

                                   Defendants-Appellees.

________________________________________________

  Appeal from the United States District Court
      for the Western District of Louisiana
________________________________________________



                                                                   1
Before SMITH, BARKSDALE, and DENNIS, Circuit
Judges.

PER CURIAM:*

      Plaintiffs Petro-Hunt, L.L.C.; Hunt Petroleum

Corp.;         and      Kingfisher        Resources,         Inc.

(collectively, “Petro-Hunt”) brought this suit in

order to quiet title to 95                 Louisiana mineral

servitudes         claimed   by   the    United   States.       The

servitudes are related to 180,000 acres of surface

land acquired by the United States in the late

1930s       for    incorporation        into   the     Kisatchie

National Forest. The case now comes before us on

its       second   appeal.   See   Petro-Hunt,         L.L.C.   v.

United States, 365 F.3d 385 (5th Cir. 2004). Our

prior opinion lays out the extensive factual and

procedural         history   behind     the    case.    On   this

appeal, Petro-Hunt argues that the district court

      *
      Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                                  2
erred on remand by denying a motion for trial;

failing that, Petro-Hunt argues that the court’s

prior mandate is clearly erroneous and should be

withdrawn. For the reasons below, we AFFIRM.

      The central issue behind the suit is whether

Louisiana Act 315, which passed subsequent to the

acquisition     at   issue    in    this   case,   operates

retroactively to render the mineral servitudes

imprescriptible, such that they may never revert

to the United States through non-use. The lands to

which these servitudes relate were acquired by the

United States at the same time as the 800 acres of

land and the single mineral servitude at issue in

our earlier decision in United States v. Nebo Oil,

190 F.2d 1003   (5th    Cir.   1951).   For   present

purposes, it is enough to note that the earlier

Petro-Hunt appeal determined that the Nebo Oil

decision did not quiet title to anything beyond


                                                          3
the 800 acres of land and the single mineral

servitude at issue in that case and that therefore

Nebo Oil did not, through either res judicata or

collateral estoppel, bar the present suit. See

Petro-Hunt, 365 F.3d at 396-97.

   Having reached that determination, the panel

then looked to the Supreme Court’s decision in

United States v. Little Lake Misere Land Co., 412
U.S. 580   (1973),   and   this    court’s   subsequent

decision in Central Pines Land Co. v. United

States, 274 F.3d 881 (5th Cir. 2001). Following

that   precedent,      the   first     Petro-Hunt     panel

determined     that    federal       law   governed    the

choice-of-law decision presented by the facts of

this case and that Act 315 could not be used as

the federal rule of decision because it is hostile

to the federal interest at stake. Petro-Hunt, 365
F.3d at 399. Accordingly, the panel found that


                                                          4
"the 95 servitudes that were not at issue in Nebo

Oil are subject to the contractual provisions

permitting prescription after ten years’ nonuse”

and remanded the case “so that the district court

can    determine   which   servitudes   have   in   fact

prescribed." Id.

      On remand, Petro-Hunt filed a motion for trial

on the question of whether Act 315 was "hostile to

the government" and therefore could not be applied

to the facts of this case - in other words,

whether the 95 servitudes in this case are subject

to the rule of prescription. The district court

denied the motion for trial, citing the mandate in

the first appeal for the proposition that the

"only issue to be determined is which of the ‘95

servitudes that were not at issue in Nebo Oil’

have in fact prescribed for nonuse." The parties

then stipulated that five of the servitudes -


                                                       5
constituting approximately 109,844.5 acres - still

exist through use and that the remainder had

prescribed.     The   district     court    entered     final

judgment   based      on   this   stipulation,      granting

Petro-Hunt's     earlier      alternative      motion      for

summary judgment. The judgment declared the five

extant servitudes to be in "full force and effect"

and declared any leases on lands burdened by those

servitudes to be "null and void." On appeal,

Petro-Hunt      argues     that    the     district     court

overstepped its bounds by denying the motion for

trial; failing that, Petro-Hunt argues that the

court’s prior mandate is clearly erroneous and

should be withdrawn. We find no merit in either

assertion.

   Petro-Hunt’s first argument is that the prior

panel’s statement regarding the applicability of

Little   Lake    Misere    and    Central   Pines     to   the


                                                             6
present case constituted dicta, since only the

questions of res judicata and collateral estoppel

were raised before either the district court or

the circuit panel during the first appeal. This

court, however, has decided issues "on which the

lower court has had no occasion to rule," in

situations when "the issue before [the court] is

a purely legal one." Cont’l Sav. Ass'n v. U.S.

Fid. & Guar. Co., 752 F.2d 1239, 1244 n.4 (5th

Cir. 1985). Such rulings are "most efficient to

dispose of [an] issue promptly, thus truncating

the subsequent development of [a] case." Id. Where

deciding   the    issue     "require[s]     no     further

factfinding by the district court and . . . ha[s]

been   briefed   by   the   parties   in   trial   briefs

included in the record," such action by the court

"promotes the finality of litigation, consistent

with the goal that "the federal system aims at a


                                                         7
single judgment and a single appeal." Harris v.

Sentry Title Co., 806 F.2d 1278, 1280 n.1 (5th

Cir. 1987) (per curiam) (citing 1B JAMES WM. MOORE ET

AL.,   MOORE'S FEDERAL PRACTICE ¶ 0.404[10] (1984)).

       [T]his Court often addresses issues for
       the guidance of the parties and the
       district court on remand. It cannot be
       said that such considered statements
       should be dismissed as dictum simply
       because the Court was not absolutely
       required to raise and address such an
       issue. Such statements constitute the
       "professed deliberate determinations of
       the [court]" and, when done in this
       fashion, may not be summarily dismissed as
       dictum. See BLACK'S LAW DICTIONARY 409 (5th
       ed. 1979).

Harris, 806 F.2d at 1280 n.1.

       We find that the earlier panel offered just

such a deliberate, considered statement in ruling

on the choice-of-law issue. The district court

could not, therefore, have properly disregarded

the     panel’s   explicit   directions   regarding    the

scope of the remand and acted properly in limiting


                                                         8
its review in accordance with those instructions.

See Briggs v. Penn. R.R. Co., 334 U.S. 304 (1948);

Harris, 806 F.2d at 1280 n.1.

   With regard to Petro-Hunt’s second argument -

that the prior mandate of this court is clearly

erroneous and should be withdrawn - we begin by

noting the well-established rule that one panel

within this circuit may not overrule the opinion

of another. Ryals v. Estelle, 661 F.2d 904 (5th

Cir. 1981); United States v. Henry, 727 F.2d 1373

(5th Cir. 1984). Furthermore, the law-of-the-case

doctrine forbids us from re-examining issues of

law or fact decided in a prior appeal. See United

States v. Becerra, 155 F.3d 740, 752 (5th Cir.

1998).   There   are   three   exceptions   to   this

doctrine: we may re-examine an earlier decision

only when (1) substantially different evidence is

presented; (2) there is a change in controlling


                                                    9
legal authority; or (3) “the decision was clearly

erroneous and would work a manifest injustice.”

Id.; see also White v. Murtha, 377 F.2d 428 (5th

Cir. 1967). “Mere doubts or disagreement about the

wisdom of a prior disagreement . . . will not

suffice.” Hopwood v. State of Texas, 236 F.3d 256,

272 (5th Cir. 2000). Petro-Hunt relies on the

third of these narrow exceptions, but in support

only reasserts the arguments raised before this

court   during     the   first   appeal.   We   are   not

persuaded that the prior panel decision results in

such    manifest    injustice    as   to   warrant    the

exception, and we therefore decline to apply the

exception and revisit the earlier decision.

   The district court properly limited the scope

of its remand in accordance with the earlier panel

instructions, and Petro-Hunt has not shown that

the earlier decision on appeal is so clearly


                                                       10
erroneous as to work a manifest injustice. We

therefore AFFIRM the district court’s ruling.




                                                11